187 S.E.2d 718 (1972)
281 N.C. 137
Annie LONG
v.
The METHODIST HOME FOR THE AGED, INCORPORATED.
No. 57.
Supreme Court of North Carolina.
April 12, 1972.
*720 Griffin & Clark, by Robert B. Clark, Monroe, for plaintiff appellant.
Carpenter, Golding, Crews & Meekins, by James P. Crews, Charlotte, for defendant appellee.
HIGGINS, Justice.
The evidence before the jury was sufficient to place the plaintiff at the time of her injury in the status of an invitee in the defendant's nursing home. While the proprietor or owner of premises does not insure the safety of his invitees, nevertheless he is under the duty of exercising ordinary care to keep his premises in such reasonably safe condition as not to expose them unnecessarily to danger. He is under the obligation to give warning of any hidden danger or unsafe condition of which he has knowledge, express or implied. Strong's Index 2d, Vol. 6, Negligence, § 53. Duties and Liability to Invitees. (Citing many cases.) Gordon v. Sprott, 231 N.C. 472, 57 S.E.2d 785.
While there is a duty on the part of the owner to warn invitees of hidden danger, "`Where a condition of the premises is obvious . . . generally there is no duty on the part of the owner . . . to warn of that condition.'" Shaw v. J. F. Ward Co., 260 N.C. 574, 133 S.E.2d 217. See also Wrenn v. Hillcrest Convalescent Home, Inc., 270 N.C. 447, 154 S.E.2d 483; Jones v. Pinehurst, Inc., 261 N.C. 575, 135 S.E.2d 580; Garner v. Atlantic Greyhound Corporation, 250 N.C. 151, 108 S.E.2d 461; and Harris v. Nachamson Department Stores Co., 247 N.C. 195, 100 S.E.2d 323.
In this case the plaintiff not only knew of the slick and slippery condition of the floor, but she had actually caused that condition. There is neither allegation nor evidence the commode in the bathroom was defective or not in good working order. Actually the plaintiff overloaded it with toilet tissue and kept working the flushing lever causing a continuous and heavy overflow. When she called for help, an orderly appeared (though she claimed not promptly) and by the use of a hook made from a coat hanger he removed the obstruction. Although she knew the floor was wet and slippery, of which condition the owner had no knowledge, nevertheless she seeks to charge the defendant with liability. "And, ordinarily, it is only when the dangerous condition or instrumentality is known to the occupant (owner), or in the exercise of due care should have been known to him, and not known to the person injured, that a recovery may be permitted." Revis v. Orr, 234 N.C. 158, 66 S.E.2d 652.
A fair examination of the evidence convinces us that an inference of actionable negligence on the part of the defendant cannot be drawn from the evidence offered. The court should have entered judgment for the defendant. The decision of the Court of Appeals is correct and is
Affirmed.